Mr. Justice Boggs delivered the opinion of the court: On the 13th day of October, 1895, the appellant, Griffin, entered .into a contract with George Riehl, Jr., in the words and figures as follows: “Between Asa Griffin, party of the first part, and George Riehl, Jr., party of the second part: “ Witnesseth, That if the party of the second part shall first make the payments and perform the covenants hereinafter mentioned on his part to be made and performed, the said party of the first part hereby covenants and agrees to convey and assure to the said party of the second part, in fee simple, clear of all encumbrance whatever, by a good and sufficient warranty-deed, the lots, pieces or parcels of ground situated in the county of LaSalle and State of Illinois known and described as 438.10 acres in sections 1, 2 and 12, in township 36, range 2, east of the third principal meridian; and the said party of the second part hereby covenants and 'agrees to pay to the said party of the first part the sum of $37,400 in the manner following: $4000 cash in hand paid, the receipt of which is hereby acknowledged, and the balance, $33,400, to be paid on the first day of March, 1908. The party of the second part is to have the privilege of paying on this contract at any time before, said date, in sums of $1000 or more, with interest from the first day of March, 1896, at the rate of six per cent per annum, payable annually on the first day of Inarch., on the whole sum remaining, from time to time, unpaid, principal and interest payable at the First National Bank, Earlville, Illinois, and to pay all taxes, assessments or impositions that may be legally levied or imposed upon said land subsequent to the year 1895. And in case of failure of the said party of the second part to make either of the payments, or any part thereof, or perform any covenants on his part hereby made and entered into, this contract shall, at the option of the party of the first part, be forfeited and determined, and the party of the second part shall forfeit all payments made by him on this contract, and such payments shall be retained by the said party of the first part in full satisfaction and in liquidation of all damages by him sustained, and he shall have the right to re-enter and take possession of the premises aforesaid. The party of the second part shall have the possession of and the use of said above described premises from and after the first day of March, 1896, and until any default in payment as aforesaid. It is mutually agreed by and between the parties hereto that the time of payment shall be the essence of this contract, and that all the covenants and agreements herein contained shall extend to and be obligatory upon the heirs, executors, administrators and assigns of the respective parties. “In witness whereof the parties of these presents have hereunto set their hands and seals the day and year first above written.” The agreement bore the following endorsements: “March 1, 1896, on principal - $100.00 March 12, 1896, on principal - - - - 850.00 March 2, 1897, account interest - 500.00 June 29, 1897, account interest - 40.00 Sept. 27, 1897, paid account interest - 1,450.00 Nov. 24, 1897, pd. bal. int. to Mar. 1, ’97 - - 16.00 March 1, 1898, paid account interest . - - 800.00 April 2, 1898, paid account interest - - 400.00 Oct. 1, 1898, pd. bal. int. to Mar. 1, 1898 - - 775.22 Feb. 28, 1899, pd. int. to Mar. 1, 1899. “Earlville, III., Nov. 24,1897. “It is hereby mutually agreed by and between the parties to the within contract that the time of payment is hereby extended from the first day of March, 1908, to the first day of March, 1913, at the same rate of interest and with the same privileges. Asa Griffin, George Riehl, Jr.” The board of review of LaSalle county held the amount remaining unpaid, under the terms of the contract, on the first day of April, 1899, was properly assessed for taxation against the appellant. The correctness of that ruling of the board is the only question here necessary to be determined. Riehl, by an express stipulation incorporated in the instrument, covenanted and agreed to pay appellant the sum of $37,400 for the land. The manner, time and place of payment thereof were distinctly and definitely settled by the contracting parties and stated in the writing. The legal effect of the transaction was to create the relation of debtor and creditor between the parties, Riehl being the debtor of appellant. The indebtedness due to appellant was based upon a valuable consideration, and constituted a legal and subsisting demand in favor of appellant to have and recover from Riehl, at a fixed time in the future, specified sums of money. This claim or demand is enforceable in an appropriate action at law. In such au action appellant can recover a judgment against Riehl, and by virtue of an execution on such judgment may seize and sell any property owned by Riehl subject to be levied upon and sold for the satisfaction of judgments against him. Appellant’s remedy in this respect would not be more complete if he held the note of Riehl to the same tenor and effect as that of the agreement. Claims and demands having such a legal status have long been held and recognized to be a species of property and denominated credits. Credits are required to be listed and assessed for taxation by the provisions of the second clause of section 1 and the first clause of section 6 of the act entitled “An act for the assessment of property and the levy and collection of taxes,” approved March 30, 1872. (Hurd’s Stat. 1899, pp. 1393, 1394.) The word “credits,” as employed in that enactment, is defined in the sixth clause of section 292 of the act as being every claim or demand for money, labor, interest, or other valuable thing due or to become due, not including" money on deposit. We do not assent to the view urged upon us that section 17 of the act of the General Assembly in force July 1, 1898, entitled “An act for the assessment of property and providing the means therefor,” etc., excludes credits as an item of assessable property. Said section does not purport to declare what property shall be liable to taxation. Its provisions are addressed to the duties of the owner of taxable personal property in the preparation of the list or schedule of such property for assessment, and to the duty of the assessor in the matter of determining and setting forth the value of the items of property so appearing upon the schedule. The statute in force at the time of the adoption of the act of 1898 was the act of 1872. The later act does not, in any section thereof, attempt to specify what property or species of property shall be assessed for taxation, but expressly declares in the seventh section, “all property in this State shall be subject to assessment and taxation as provided by the general laws for the assessment of property and for the levy and collection of taxes except such property as may be exempt therefrom by such general laws.” And section 55 expressly provides that “all the provisions of the general Revenue law in force prior to the taking effect of this act shall remain in force and be applicable to the assessment of property and collection of taxes except in so far as by this act is otherwise expressly provided.” The act of 1872 is therefore to be resorted to in order to determine the property legally liable to assessment for taxation. That it was not the legislative intent, in the enactment of the later statute, to change the provisions of the former with reference to the assessment of credits for taxation is further unmistakably manifested by the provisions of section 18 of the later statute, which expressly provides “personal property shall be valued at its fair cash value, less such deductions as may be allowed by law to be made from credits,” etc. The appellant invested Riehl with the possession and beneficial use of the land, and obligated himself to invest him with the title also upon the fulfillment by Riehl of the obligations on his part relative to the payment of the remainder of the purchase price of the land. For all the purposes of determining as to the liability of the land, and of the indebtedness due to appellant, to assessment for taxation, the retention of the title by the appellant may be regarded as^ but- a mode adopted to secure the payment of the full purchase price of the land. In that view, the liability of the land and the debt to taxation is the same as in a case where the title has been placed in the purchaser and payment of the purchase price secured by means of a mortgage on the land acknowledging the indebtedness and creating a lien on the land to secure the payment. A debt secured by mortgage, and the land mortgaged to secure the debt, are both subject to taxation. (People v. Rhodes, 15 Ill. 304; People v. Worthington, 21 id. 171.) The legal effect of the transaction between the parties hereto was to create new or additional property, viz., a legally enforceable demand in favor of the ‘appellant to recover from said Riehl the unpaid balance of the purchase money of the lands. This property is entirely distinct from the property in the land. Taxation levied upon both of said properties is not double taxation. (Cooley on Taxation, pp. 220, 222, 223, and authorities cited in notes; 25 Am. & Eng. Ency. of Law, 68; People v. Worthington, supra.) That the payor of a claim or indebtedness may not be solvent or not fully solvent, and the payment of the claim or demand in nowise secured, affects only the assessable value of the credit,—not thé liability thereof to assessment for taxation. The order of the board of review is approved and affirmed. Order affirmed.